DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is in conflict regarding what exactly is positively recited. The Examiner notes the further limitations of the structure of the TRU make the office unsure if the applicant intends for these components to be positively recited and how to properly construe them with the TRU fire detection and mitigation system. Applicant’s amendment does not appear to have cleared up this issue. Specifically, the preamble of the claim appears to have been split into two, as though a first preamble encompassing “A transport refrigeration unit (TRU), comprising” and a second preamble encompassing “a fire detection and mitigation system for use with the TRU, the TRU fire detection and mitigation system comprising:” are now present. Essentially, it is still unclear as to what applicant regards as the claimed invention, whether this is supposed to be a combination claim or if the “TRU” as it is recited is merely the material worked upon with regards to the recited 
Claims 2-10 are also rejected under 35 USC 112(b) due to being dependent from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US Pub No 2011/0083864 A1).
Regarding claims 1, 11 & 19, Smith discloses a transport refrigeration unit (TRU), comprising 
a housing (Fig. 3, 24);
components (10) supportively disposed in the housing and configured to condition an interior of a container (Figure 3; capable of); and
a fire detection and mitigation system for use with the TRU, the TRU fire detection and mitigation system comprising:
a fire detection sub-system (item 22) which is partially disposable within the housing and configured to detect a thermal event therein; and

wherein:
the fire detection sub-system comprises a loop (item 14, 102) within the housing with a nominal pressure which is increasable responsive to a thermal event within the housing; and a switch (104) which is actuatable by an increased pressured in the loop to activate the mitigation sub-system.
Regarding claim 2, Smith further discloses wherein the container comprises a container of a transportation vehicle (interior portions of vehicles are containers of a vehicle).
Regarding claim 3, Smith further discloses wherein the housing comprises a ceiling to which respective components of the fire detection and mitigation sub-systems are secured (upper portions are capable of being attached to).
Regarding claim 4, Smith further discloses wherein:
the components comprise an exhaust system, a clutch, a gas supply hose and gas containers (general parts of car/engine),
the housing comprises potential hot spot locations proximal to each of the components (placement is proximal to all of vehicle), and
at least respective portions of the fire detection and mitigation sub-systems are disposable proximate to the potential hot spot locations (figure 3).
Regarding claims 7 and 15, Smith further discloses wherein the switch comprises at least one of a pressure activated switch and an electromagnetic switch (pressure activated).
Regarding claims 8 and 16, Smith further discloses wherein the mitigation sub-system comprises at least one of a safety controller and an extinguishing system (system extinguishes fire).

a modification of gas flow to the components of the TRU by the safety controller;
an issuance of an alert by the safety controller; and
an activation of the extinguishing system (Smith activates extinguishing system).
Regarding claims 10 and 18, Smith further discloses wherein the extinguishing system comprises:
a tank (12) configured to store fire extinguishing material (13);
one or more nozzles (18) configured to spray the fire extinguishing material outwardly;
piping (14) by which the one or more nozzles are fluidly coupled to the tank; and
a controllable (16) valve fluidly interposed between the tank and the piping, the controllable valve being normally closed and selectively opened to permit a flow of the fire extinguishing material from the tank to the one or more nozzles (at proper temperature).
Regarding claim 12, Smith further discloses wherein the housing comprises a ceiling to which respective components of the fire detection and mitigation sub-systems are secured (capable of, ceiling of vehicle subsystem).
Regarding claim 13, Smith further discloses wherein: the TRU comprises components supportively disposed within the housing and configured to condition an interior of a container of a transportation vehicle,
the components comprise an exhaust system, a clutch, a gas supply hose and gas containers (all components of a vehicle),
the housing comprises potential hot spot locations proximal to each of the components (teaching of placement of system where potential hot spots would be; paragraph 0026), and

Regarding claim 20, Smith further discloses wherein the taking of the mitigation action comprises at least one of modifying gas flow to the components, issuing an alert and activating an extinguishing system (extinguishing system gets activated at elevated temperature which increases the pressure in the tubing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub No 2011/0083864 A1) in view of Stevens et al. (US Pat No 3,993,138).
Regarding claim 5, Smith discloses all aspects of the claimed invention but does not teach wherein the loop begins and terminates at the switch.
However, Stevens et al. show a fire prevention system including a switch (Fig. 1, 14) with a loop (12) that begins and terminates at the switch.
The substitution of one known element (the detection circuit as shown in Stevens) for another (the detection circuit as shown in Smith) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the detection circuit shown in Stevens et al. would have yielded predictable results, namely, the detection of an abnormal thermal state in Smith to activate the fire suppression system.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub No 2011/0083864 A1) in view of Pottlitzer (US Pat No 8,752,640).
Regarding claims 6 and 14, Smith fails to explicitly disclose a serpentine pattern but does teach a gas (par. 21).
Pottlitzer teaches a similar system in the same field of endeavor with a detection tubing ina serpentine pattern (see figure 1, item 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize whichever shaped pattern necessary by the system as taught by Pottlitzer to the system of Smith, the motivation being that the pattern would be an obvious design choice to optimize coverage area of the system to be protected.
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. Regarding applicant’s argument that Smith does not disclose a “loop” as claimed, applicant states that “the reference to item 14 is mistaken and should be written as 22” is incorrect. Item 14 was the correct citation then and now, as applicant’s claim only stipulates that the sub-system comprises a loop with a nominal pressure which is increasable responsive to a thermal event within the housing and does not stipulate any further details regarding the loop, the system including tubing 14 and tubing 102 which is the same as tubing 22 equates to a loop as demonstrated in figure 3.
Further, applicant contends that the automobile of Smith does not correspond to a TRU, however, as applicant has provided no special definition for a transport refrigeration unit nor disclosed what form the TRU must take, it would be improper to import any specifics of a known TRU into the claims. Further, applicant takes the position that Smith discusses their system “in the context of cooling the tires, which suggests an exterior configuration” however, while Smith provides the tires as an example, Smith also explicitly 
In light of these remarks, all prior art rejections shall be maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752